Exhibit 10.3

FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT

THIS FIRST AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made
to be effective as of December 16, 2013 by and between Glenn Evans (“Executive”)
and R. G. Barry Corporation, an Ohio corporation (“Corporation”).

RECITALS:

1. Executive and Corporation are parties to a Change in Control Agreement dated
January 7, 2011 (the “Agreement”).

2. The Agreement terminates on January 7, 2014.

3. In order to induce Executive to remain in the employ of the Corporation, the
Corporation desires to extend the term of the Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. The first sentence of Section 2 of the Agreement is hereby amended to read as
follows (with all other provisions of said Section 2 being unaffected by such
amendment):

“Unless sooner terminated as herein provided, the term of this Agreement shall
commence on the date hereof and shall continue through January 7, 2017 (the
“Termination Date”).”

2. Section 13 of the Agreement is hereby amended in its entirety to read as
follows:

Section 13. SECTION 409A OF THE CODE. This Agreement is intended, and shall be
construed and interpreted, to the extent practicable, to avoid imposition on the
Executive of income and additional tax and interest pursuant to Code
Section 409A and, if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Section 409A of the
Code or the Treasury Regulations thereunder. For purposes of Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
separate payment of compensation. Any amounts payable solely on account of an
involuntary termination shall be excludible from the requirements of
Section 409A of the Code, either as separation pay or as short-term deferrals to
the maximum possible extent. Nothing herein shall be construed as the guarantee
of any particular tax treatment to the Executive, and none of the Corporation or
the Board shall have any liability with respect to any failure to comply with
the requirements of Section 409A of the Code.



--------------------------------------------------------------------------------

3. This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties hereto and
delivered to one another. Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or electronic portable document format
(“pdf”) transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

4. Upon and after the date of this Amendment, each reference in the Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Agreement shall mean and be a reference to the Agreement as amended by this
Amendment.

5. Except as expressly provided herein, all provisions, terms and conditions of
the Agreement shall remain in full force and effect. As amended hereby, the
Agreement is ratified and confirmed in all respects.

IN WITNESS WHEREOF, Corporation and Executive each have caused this Amendment to
be executed by their duly authorized representatives as of the date first
written above.

 

CORPORATION: R.G. BARRY CORPORATION By:  

/s/ Greg Tunney

  Greg Tunney   President and CEO

 

EXECUTIVE:  

/s/ Glenn Evans

Glenn Evans  

 

2